                                 KOFFSKY & FELSEN, LLC
                                         1150 Bedford Street
                                     Stamford , Connecticut 06905
                                           (203) 327-1500
                                         Fax: (203)327-7660



                                                       June 17, 2021

  Via ECF
                                                                         MEMO ENDORSED
  Hon . Sidney H. Stein
  United States District Judge
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl St.
  New York, NY 10007-1312

  Re:    United States v. Eric Rodriguez
         1:20-cr-00077-SHS

  Dear Judge Stein:

          I am appointed counsel for Mr. Eric Rodriguez in the above matter. Mr. Rodriguez is
  currently scheduled to be sentenced before the Court on June 24, 2021. I respectfully request that
  the Court adjourn Mr. Rodriguez's sentencing to July 22 , 2021 , or a date thereafter convenient to
  the Court and to all parties.

          As the Court may recall, the Court authorized the undersigned to retain the services of a
  mitigation expert in advance of sentencing as the undersigned believed that there were instances
  of trauma in the defendant's life that needed to be investigated. The undersigned has just received
  the expert's report and needs additional time to review it with the client and request supporting
  information such that the material can best be presented to the Court at the time of sentencing. The
  undersigned has discussed this continuance request with A.U.S.A. Thomas Burnett who has
  indicated that the government has no objection to this request.

         For the above stated reasons, I respectfully request that the Court adjourn Mr. Rodriguez's
  sentencing to July 22, 2021 or at a time convenient to the Court.

                                                Respectfully submitted

                                                Isl BrureD. Koffsky
                                                Bruce D. Koffsky
  cc:    Thomas Burnett, A.U.S.A.
         Jaleesa Harris, U.S.P.O.
The sentencing is adjourned to July 22, 2021, at 9:00 a.m. Defense submissions are ue by July 8, the
government submissions are due by July 15.                          ~
                                                   SO ORD       D:
                                                                \.._
Dated: New York, New York
       June 21, 2021
